Citation Nr: 1827364	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella, status post reconstruction (hereinafter "left knee disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in August 2015 and was remanded for an updated VA examination.  Subsequently, the Veteran was provided a thorough and adequate VA examination in September 2016.  Accordingly, the Board's August 2015 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  

FINDINGS OF FACT

For the entire period on appeal, the Veteran's left knee disability has resulted in symptoms such as painful motion, but has not resulted in flexion limited to 60 degrees or less, limited extension, ankylosis, instability, symptomatic removal of semilunar cartilage, locking, impairment of the tibia and fibula, or genu recurvatum.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria & Analysis 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017).  

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

Here, the Veteran's left knee disability is assigned a 10 percent rating under Diagnostic Code (DC) 5003-5260, from June 2, 1985.  The Veteran argues that this rating does not adequately reflect the symptomology of his left knee disability. 

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  

Other diagnostic codes relating to the knee are DC 5256 for ankylosis, DC 5257 for recurrent subluxation or lateral instability, DCs 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, DC 5262 for impairment of tibia and fibula, and DC 5263 for genu recurvatum.  As these conditions are not shown on examination of the Veteran, or in the medical evidence of record, the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a. 

On April 2013 examination, the Veteran reported a worsening of his condition in the 18 months prior to the date of examination.  He reported worsening stiffness, an inability to go up and down stairs, a limp, and an ability to only walk approximately 250 yards before needing to sit down and rest.  He further reported that he was unable to do the climbing necessary for his job as a crane operator.  He reported flare-ups of his condition which manifested while he went up and down stairs, climbing, or prolonged standing.  

On examination, range of motion measurements were as follows:  flexion limited to 90 degrees, and extension limited to 5 degrees.  The Veteran was noted to be able to perform repetitive-use testing with 3 repetitions with no additional limitation in range of motion.  Functional loss was noted to be reflected as less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing of the left leg.  The Veteran was noted to have tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength and joint stability were noted to be normal.  It was noted that the Veteran had a total reconstruction of his left knee in 1981, with no residual signs of symptoms of the surgery.  It was noted that the Veteran occasionally used a brace.  No instability, or patellar subluxation or dislocation was noted.  

Upon imaging studies, the Veteran was found to have degenerative or traumatic arthritis in his left knee.  The examiner provided a diagnosis of chondromalacia patella status post reconstruction of the left leg.  The examiner noted that the Veteran's left knee disability impacted his ability to work in that he worked as a crane operator and was unable to do the climbing necessary for this job.   

On September 2016 examination, the Veteran reported flare-ups of the knee which was reflected by knee pain with standing and walking.  The Veteran reported functional loss as pain and stiffness.  On examination, range of motion measurements were as follows:  flexion to 115 degrees and extension to 0 degrees.  The examiner noted pain, but indicated that the pain did not result in or cause functional loss.  The examiner also noted pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or any objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of range of motion.  The examiner was unable to indicate whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  Normal muscle strength and no muscle atrophy were noted.  There was no ankylosis, and joint stability was noted to be normal.  

Upon imaging studies, degenerative or traumatic arthritis was documented in the left knee.  The examiner also noted an ACL tear reconstruction in 1980 with residual signs or symptoms due to surgery to include continued pain with ambulation.  The examiner provided the following diagnoses:  knee anterior cruciate ligament tear, degenerative arthritis of the left knee, and chondromalacia patella status post reconstruction.  Regarding the functional impairment due to this disability, the Veteran reported that he was forced to retire from his crane operator job because he was unable to push down on the break.  However, the examiner noted that if the patient had a sedentary job, he would be able to do this as tolerated.  

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his left knee disability.  These records provide no indication that the Veteran's left knee symptomatology is worse than what is reflected in the VA examination reports of record.  

The Veteran has also submitted a May 2013 Functional Capacity Evaluation report conducted for his former employer.  Regarding the Veteran's left knee, the evaluation report indicated that he demonstrated signs of discomfort in his left knee with repetitive lifting, squats, and with stair and ladder climbing.  The report indicated that the Veteran had few complaints of pain and appeared to have his symptoms in control.  The report concluded that the Veteran demonstrated "the ability to perform the physical demand levels of a line inspector and slip making operator" but did not "demonstrate the ability to perform the position of crane operator."  

Finally, of record are the Veteran's lay statements.  During the May 2015 Board hearing, the Veteran indicated that he could only walk about a half a mile, he is unable to ride his bike, and in the winter, he has difficulty bending his knee.  He further indicated that his knee often buckles underneath him, causing him to fall.  Finally, the Veteran indicated that due to his left knee disability, he was unable to continue working as a crane operator.  

In light of the foregoing, the Board finds that for the entire period on appeal, the Veteran's left knee disability did not warrant an increased rating under any relevant diagnostic code.  At no time was a compensable restriction of flexion (flexion limited to 60 degrees) shown.  38 C.F.R. § 4.71a, DC 5260.  At no time was a compensable limitation of extension (extension limited to 10 degrees) shown.  38 C.F.R. § 4.71a, DC 5261.  As previously discussed, there is no evidence of ankylosis, recurrent subluxation or lateral instability, impairment of tibia and fibula, or genu recurvatum for this period.  38 C.F.R. § 4.71a, DC 5256, 5257, 5262, 5263.  Additionally, there is no evidence of joint locking or effusion.  38 C.F.R. § 4.71a, DC 5258, 5259.  As such, an increased rating is not warranted.  

While the Veteran has not met the criteria for a compensable rating based on his limitation of flexion, the Board finds that there is sufficient evidence of record to establish painful motion, as well as to estimate the degree of additional loss due to flare-ups.  See DeLuca, 8 Vet. App. at 206; see also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Specifically, the Board finds that the Veteran's claims of increased painful motion and the functional impairment reported in the May 2013 Functional Capacity Evaluation, entitle him to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; see also  DeLuca, 8 Vet. App. at 206.  Therefore, based on the preponderance of the evidence, the Board finds that the current 10 percent rating adequately contemplates any functional impairment that the Veteran may experience in his left knee during the entire appellate period.  Accordingly, an increased rating is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 for the Veteran's left knee disability.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella, status post reconstruction is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


